Citation Nr: 1341113	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right elbow disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2007 and December 2009 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in April 2013, at which time the Board remanded the claims for additional development of the evidence of record.  The Board errs as a matter of law when it fails to ensure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current bilateral hearing loss disability and his military service.

2.  Before September 16, 2013, the Veteran's right elbow disability is manifested by pain, stiffness, and limitation of motion to no worse than 110 degrees of flexion and 45 degrees of extension.

3.  Since September 16, 2013, the Veteran's right elbow disability is manifested by pain, stiffness, and limitation of motion to no worse than 110 degrees of flexion and 45 degrees of extension; a limitation of pronation with motion lost beyond the last quarter of arc, and the hand not approaching full pronation is shown.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Before September 16, 2013, the criteria for an initial rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5213 (2013).

3.  Since September 16, 2013, the criteria for a rating of 20 percent, but not greater, for a right elbow disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability has been granted.  As such, the Board finds that any error relating to notice or assistance with respect to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board observes, however, that the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Given that the issue on appeal relates to the assignment of a higher initial rating for a service-connected condition, the Board concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records, VA medical treatment records, and private medical records have been obtained, to the extent available.  Additionally, the Veteran has been provided with VA examinations, and the Board observes that the VA examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA opinions are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran presented testimony before the undersigned at a videoconference hearing in November 2012.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

The Veteran essentially contends that he has a bilateral hearing loss disability as a result of noise exposure during his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, service connection for a hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding the first Hickson element, evidence of a current disability, impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).  In the instant case, the Veteran's audiological assessments demonstrate that the Veteran suffers from a bilateral hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he was exposed to loud noise in service.  The Board notes that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran served as a field artilleryman, and the Veteran presented a credible account of exposure to acoustic trauma during active duty as a result of his duties in this capacity, including routine exposure to the noise of artillery fire with only minimal hearing protection.  The second Hickson element, in-service injury or disease, is met.

With regard to the third Hickson element, medical nexus, the Veteran received a VA examination in January 2009.  Although the examiner noted the Veteran's history as an artilleryman, the nexus opinion failed to address this relevant history.  Instead, the opinion concluded that there was no nexus between the Veteran's current bilateral hearing loss and service based on the clinical findings of normal hearing in service and a notation of no hearing loss present on VA examination in October 1970 (although no audiological evaluation was conducted).  While the in-service audiological examination results are valid facts for consideration, the provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability solely on the basis that hearing was within normal limits on objective audiometric testing during service.  Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Therefore, as the Board noted in its April 2013 Remand, the January 2009 nexus opinion is inadequate because it does not provide a rationale supporting its conclusion that the Veteran's hearing loss is unrelated to service.  

In January 2013, the Veteran's VA physician, Dr. G.B., stated that it was at least as likely as not that the Veteran's bilateral hearing loss was related, at least in some part, to his history of exposure to hazardous noise in service.  Dr. G.B. noted that the Veteran served in the artillery in service, and the Veteran had no significant pre- or post-service history of noise exposure.  Following service, the Veteran worked in employment that did not feature significant noise exposure.  The Veteran had no post-service history of recreational noise exposure.  Finally, Dr. G.B. noted that the Veteran did not have a family history of hearing loss.  For these reasons, Dr. G.B. concluded that it was at least as likely as not that the Veteran's current hearing loss was related to his in-service noise exposure.

The Veteran underwent a VA examination in August 2013.  The examiner indicated that an etiological opinion could not be provided without resorting to speculation.  As a rationale for this opinion, the examiner noted that in-service hearing tests revealed that the Veteran's hearing was within normal limits bilaterally, an exit audiologic evaluation was not completed.  The examiner stated that in the absence of a separation audiologic evaluation, there is no way of knowing if the Veteran's hearing loss occurred during military service or some time thereafter.

Upon review of this evidence, and in consideration of the Veteran's credible statements regarding the duration of his symptoms, the Board finds that the January 2013 positive nexus opinion is more probative than the January 2009 opinion.  Dr. G.B. considered the Veteran's military occupational specialty, in-service noise exposure, and pre- and post-service noise exposure.  Affording the Veteran with the benefit of the doubt, the Board finds that the third Hickson element is satisfied.  The Board concludes that service connection for a bilateral hearing loss disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his right elbow disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).  Separate ratings for each of the limitation of motion is permissible as the elbow, similar to the knee, is rated based upon limitations in planes of movement, where each limitation is a separate distinct disability and not considered to be the "same disability."  38 C.F.R. § 4.71a (2013); VAOPGCPREC 09-04. 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The normal range of motion in the elbow is flexion from 0 degrees to 145 degrees, pronation from 0 degrees to 80 degrees, and supination from 0 degrees to 85 degrees. 38 C.F.R. § 4.71, Plate I (2013).

"Handedness" for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69 (2013).  At the Veteran's September 2013 VA examination, the Veteran reported that he was right-handed.  The Veteran's right elbow condition thus represents an impairment of the major arm.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R.         § 4.27 (2013).  In the instant case, the RO has rated the Veteran's right elbow disability under diagnostic code 5010-5212.  Diagnostic code 5010 applies to traumatic arthritis, which is to be rated as degenerative arthritis under diagnostic code 5003.  Diagnostic code 5212 applies to impairment of the radius.  Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Turning to the facts in the instant case, the Veteran underwent a VA examination in July 2008.  The Veteran indicated that he experienced flare-ups of his right elbow condition approximately weekly.  The Veteran felt low-level pain, stiffness, swelling, heat, locking, lack of endurance, and numbness.  The Veteran denied experiencing weakness or fatigability.  The Veteran indicated that flare-ups were precipitated by activities involving flexion, lifting, and repetitive movement.  Flare-ups were alleviated by rest.  The Veteran experienced an additional limitation of motion during flare-ups such that he could not straighten his elbow.  The Veteran denied any effects on his activities of daily living.  Upon physical examination, the examiner noted that there was swelling of the radial head area of a chronic nature to a moderate degree in the right elbow.  The Veteran had passive extension to 24 degrees and active extension to 22 degrees.  The Veteran had passive flexion to 140 degrees and active flexion to 125 degrees.  The Veteran could supinate his forearms to 86 degrees and pronate to 90 degrees.  There were no flare-ups with repetition on examination.  The Veteran's grip strength was normal bilaterally.  The elbow was non-tender to palpation.  

In October 2009, a VA clinician noted that the Veteran had a decreased range of motion of the elbow.  The clinician noted a bony prominence over the radial head.  The Veteran had "decreased extension 145 degrees" and decreased flexion to 120 degrees.  The Veteran had 90 percent of full supination and pronation.  Upon review of these findings, the Board notes that the finding of extension limited to 145 degrees does not make sense; as noted above, the normal range of motion for the elbow is from 0 degrees of extension to 145 degrees of flexion.  The Board therefore considers the October 2009 range of motion findings to be invalid, and it will not consider them in this decision.

In April 2013, the Veteran's treating VA physician, Dr. G.B., stated that the Veteran was experiencing flare-ups with symptoms including swelling, stiffness, increased pain, and decreased range of motion and locking.  The Veteran wore a sling during these flare-ups.  Range of motion testing indicated that the Veteran had flexion to 140 degrees without objective evidence of pain, and extension to 30 degrees, with no objective evidence of pain.  The Veteran had no additional limitation of his range of motion following repetitive-use testing, and Dr. G.B. noted that the Veteran had functional loss in the form of an inability to fully straighten his elbow and forearm.  In terms of functional loss, Dr. G.B. noted that the Veteran had less movement than normal, painful movement, and deformity.  Dr. G.B. observed no localized tenderness or pain on palpation.  The Veteran had full muscle strength.  The Veteran did not have ankylosis of the elbow, flail joint, joint fracture, or impairment of supination or pronation of the elbow.  

The Veteran underwent a VA examination in September 2013.  The examiner diagnosed the Veteran with arthritis of the right elbow and noted that the Veteran took medication for right elbow pain.  The examiner noted that recent x-ray examination indicated that the Veteran's elbow was stable, but the Veteran reported experiencing worsening pain.  The Veteran experienced flare-ups of pain and stiffness every morning; these flare-ups relieved themselves with time and medication.  The Veteran had right elbow flexion to 130 degrees with pain, and right elbow extension to 40 degrees with pain.  Repetitive use testing did not result in an additional limitation of the range of motion.  The examiner noted that the Veteran had no functional loss or functional impairment of the elbow and forearm.  The Veteran complained of localized tenderness or pain on palpation of the joints of his right elbow.  In terms of muscle strength, the Veteran had active movement against some resistance.  The Veteran did not have flail joint or joint fracture.  The Veteran had some impairment of supination or pronation; the examiner noted that the Veteran had limited pronation with motion lost beyond the last quarter of the arc; the Veteran's hand did not approach full pronation.  The Veteran had not undergone a total elbow joint replacement, had arthroscopic or other elbow surgery.  In terms of other pertinent physical findings, the examiner noted that the Veteran had considerably more guarding than the examiner anticipated.  The Veteran's range of motion was more reduced than the examiner expected, and the Veteran's values passively were the same as his active range of motion.  The examiner indicated that he would be speculating as to whether or not the range of motion testing results were accurate.  The examiner was unable to opine without speculating whether pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner indicated that he was unable to describe without speculating any additional limitation due to pain, weakness, fatigability, or incoordination in degrees of additional range of motion loss, because the examiner did not witness a flare-up with examination and repeated joint assessment.  

Turning now to an evaluation of the most appropriate diagnostic code available to the Veteran, the Board notes that diagnostic codes 5205-5213 apply to impairments of the elbow and forearm.  38 C.F.R. § 4.71a (2013).  Diagnostic code 5205 does not apply because the Veteran has not demonstrated ankylosis of the elbow.  Diagnostic code 5208 does not apply because the Veteran has not demonstrated elbow flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic code 5209 does not apply because the Veteran has not demonstrated flail joint, joint fracture with marked cubitus varus or cubitus valgus deformity or ununited fracture of the head of the radius.  Diagnostic code 5210 does not apply because the Veteran has not demonstrated nonunion of the radius and ulna with false flail joint.  Diagnostic code 5211 does not apply because the Veteran has not demonstrated nonunion of the ulna; diagnostic code 5212 does not apply because the Veteran has not demonstrated nonunion of the radius.  The remaining diagnostic codes, then, are 5206 (limitation of flexion of the forearm), 5207 (limitation of extension of the forearm), and 5213 (impairment of supination and pronation).

Under Diagnostic Code 5206, a noncompensable rating applies to limitation of flexion of the forearm to 110 degrees; a 10 percent rating applies to limitation of flexion to 100 degrees; a 20 percent rating applies to limitation of flexion to 90 degrees; a 30 percent rating applies to limitation of flexion to 70 degrees; a 40 percent rating applies to limitation of flexion to 55 degrees; and a 50 percent rating applies to limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5206 (2013).

Under Diagnostic Code 5207, a 10 percent rating applies to limitation of extension of the forearm to 60 degrees; a 20 percent rating applies to limitation of extension to 75 degrees; a 30 percent rating applies to limitation of extension to 90 degrees; a 40 percent rating applies to limitation of extension to 100 degrees; and a 50 percent rating applies to limitation of extension to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2013).

Under Diagnostic Code 5213, a 10 percent rating applies to limitation of supination to 30 degrees or less; a 20 percent rating applies to limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation; a 30 percent rating applies to limitation of pronation with motion lost beyond the middle of arc.  Other ratings available under this diagnostic code will not be discussed because they involve bone fusion, which the Veteran has not demonstrated.

Turning now to an application of the relevant laws to the facts in the instant case, the Veteran's right elbow flexion has never been limited to 100 degrees or fewer; a compensable evaluation based on limitation of flexion is therefore unavailable at any time.  The Veteran's right elbow extension has never been limited to 45 degrees or greater; a compensable evaluation based on limitation of extension is therefore unavailable at any time.  However, at the time of the September 2013 examination, the examiner noted that the Veteran had impaired pronation with motion lost beyond the last quarter of the arc, and the Veteran's hand did not approach full pronation.  Such impaired motion warrants a 20 percent evaluation for the major extremity under diagnostic code 5213.

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2013).  Although the Board accepts the Veteran's competent and credible assertions that his right elbow disability causes him to experience pain, the Veteran's current 10 percent rating has been granted based on such factors.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his right elbow disability generally do not demonstrate a degree of functional loss akin to the criteria that would result in a rating greater than 10 percent.

In sum, the Board finds that a disability rating in excess of 10 percent for the Veteran's right elbow disability is unwarranted before September 16, 2013.  On the other hand, s 20 percent disability rating is warranted for the Veteran's right elbow disability from September 16, 2013.  

Extraschedular Ratings

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to the Veteran's right elbow disability that the available schedular rating for a right elbow disability, with consideration of functional loss under 38 C.F.R. § 4.45, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's elbow functional loss with the established criteria found in the rating schedule and regulation governing functional loss shows that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The issue of a total disability rating based on individual unemployability (TDIU) due to service-connected disability is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In July 2008, the Veteran worked as a part-time janitor.  In September 2013, the Veteran worked as a caretaker for his apartment building.  The Board finds that the evidence of record does not suggest either that the Veteran is unemployed or unemployable as a result of his right elbow condition.  Therefore, the Board finds that a claim of entitlement to TDIU has not been raised.





ORDER

Service connection for a bilateral hearing loss disability is granted.

Before September 16, 2013, a rating in excess of 10 percent for a right elbow disability is denied.

Since September 16, 2013, a rating of 20 percent, but no greater, for a right elbow disability is granted, subject to the laws and regulations that govern awards of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


